Case: 4:16-cv-00254-HEA Doc. #: 160 Filed: 07/28/20 Page: 1 of 3 PageID #: 4625




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION



 DWAYNE FURLOW et al.,

         Plaintiffs,
                                                      Case No.: 4:16-cv-00254-HEA
 v.

 JON BELMAR et al.,

         Defendants.



  SUGGESTION OF DEATH and PLAINTIFFS’ MOTION FOR SUBSTITUTION OF
                              PARTY

       Pursuant to Federal Rule of Civil Procedure 25(a), Counsel for Plaintiffs file a suggestion

upon the record of the death of Plaintiff Howard Liner and asks that that Michael Gunn, Personal

Representative of the Estate of Howard Liner, Deceased, be substituted in place of Howard Liner

as Plaintiff in this action. In support of this motion, Counsel state as follows:

       1.       Plaintiff Howard Liner passed away on March 17, 2020. A medical

examiner/coroner certificate of death is attached as Exhibit A.

       2.       Under Rule 25(a)(1), a court may order substitution of the proper party if a party

dies and the claim is not extinguished.

       3.       Michael P. Gunn has been appointed personal representative of the estate of

Howard Liner. See attached Exhibit B, Letters of Administration filed in the Probate Division of

the Circuit Court of St. Louis County, Missouri (In re: Howard Liner, Deceased, cause no. 20SL-

PR01948).
Case: 4:16-cv-00254-HEA Doc. #: 160 Filed: 07/28/20 Page: 2 of 3 PageID #: 4626




           4.     Plaintiffs request that Michael Gunn be substituted in place of Howard Liner as

Plaintiff in this action and that the title of this action be amended in conformity herewith.

           5.     This request is not made for any improper purposes and is in the interest of

justice.

           6.     Counsel for Defendants have been apprised of, and consent to, this motion for

substitution.

           WHEREFORE, Plaintiffs file this suggestion of death for Plaintiff Howard Liner, and

request this Court grant the motion to substitute Michael Gunn, personal representative of the

Estate of Howard Liner, as Plaintiff in this matter.



Dated: July 28, 2020                    Respectfully submitted,

                                        By:      /s/ Maureen Hanlon

                                                Eric Alan Stone (admitted pro hac vice)
                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                  GARRISON LLP
                                                1285 Avenue of the Americas
                                                New York, New York 10019-6064
                                                Tel: (212) 373-3000

                                                Darius Charney (admitted pro hac vice)
                                                Angelo Guisado (admitted pro hac vice)
                                                CENTER FOR CONSTITUTIONAL RIGHTS
                                                666 Broadway, 7th Floor
                                                New York, New York 10012
                                                Tel: (212) 614-6464

                                                Blake A. Strode (MBE # 68422MO)
                                                Maureen Hanlon (MBE # 70990MO)
                                                ARCHCITY DEFENDERS
                                                1210 Locust Street, 2nd Floor
                                                St. Louis, MO 63103
                                                Tel: (855) 724-2489

                                                Attorneys for Plaintiffs


                                                   2
Case: 4:16-cv-00254-HEA Doc. #: 160 Filed: 07/28/20 Page: 3 of 3 PageID #: 4627




                                      3
